Title: From George Washington to the United States Senate and House of Representatives, 11 January 1792
From: Washington, George
To: United States Senate and House of Representatives

 

United States, [Philadelphia] January the 11th 1792.
Gentlemen of the Senate, and of the House of Representatives.    

I lay before you, in confidence, two Reports made to me by the Secretary for the department of War, relatively to the present state of affairs on the western frontiers of the United States.
In these Reports the causes of the present war with the Indians; the measures taken by the Executive to terminate it amicably; and the military preparations for the late Campaign are stated and explained; and also a plan suggested of such further measures on the occasion as appear just and expedient.
I am pursuaded, Gentlemen, that you will take this important subject into your immediate & serious consideration, and that the result of your deliberations will be the adoption of such wise and efficient measures as will reflect honor on our national Councils, and promote the welfare of our Country.

Go: Washington

